Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 1 of 27 PageID# 324



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA



Susan Dress, Amy Edwards and Stephanie Barnett, on            AMENDED CLASS ACTION
behalf of themselves and all others similarly situated,       COMPLAINT

                   Plaintiffs,                                JURY TRIAL DEMANDED
       v.
                                                              CASE NO. 1:19-CV-00343 LO-IDD
Capital One Bank (USA), N.A.,

                   Defendant.


       Plaintiffs, Susan Dress, Amy Edwards, and Stephanie Barnett, on behalf of themselves

and all others similarly situated, sue Defendant, Capital One Bank (USA), N.A. (“Capital One”),

and alleges:


                                        INTRODUCTION

       1.      Plaintiffs assert this action pursuant to Fed. R. Civ. P. 23, on behalf of themselves

and all others similarly situated throughout the United States, for damages and other relief

arising from Capital One’s routine practice of charging interest on credit card accounts on

transactions that are fully paid by the billing period due date.

       2.      Capital One, like other major credit card companies, provides consumers a grace
period to pay off new purchases; specifically, if new purchases are paid off in full by the

payment deadline for the billing cycle in which they occur, there will be no interest assessed on

such purchases. This grace period is promised to consumers in both their Capital One Credit

Card Agreement and in the disclosures on the back of their monthly statements. In reality,

Capital One routinely denies consumers the grace period on new purchases to which they are

promised.

       3.      In fact, without informing accountholders, Capital One’s true policy is only to

provide a grace period on new purchases for accountholders who have paid off their balances in




                                                  1
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 2 of 27 PageID# 325




full for two prior months. In other words, for all but a select group of accountholders who pay in

full, Capital One takes away the interest-free grace period on all purchases.

       4.      Indeed, when a consumer has not paid off her statement balance in full,

Capital One charges interest on all new purchases from the moment they are made (with no grace

period) simply because other, prior purchases were not paid off in full. No reasonable consumer

would expect this to be so and nowhere is the counterintuitive practice disclosed by Capital One.

       5.      Plaintiffs and other reasonable American consumers understand the general rule

that when making a purchase with a credit card, they will be hit with interest charges on purchase

if they do not pay for those purchases, in full, by the next billing statement’s due date.

       6.      Capital One’s credit card contracts affirm these common sense understandings,

but Capital One’s actual practice does not. Capital One customers who pay off new purchases, in

full, in a given month are often shocked to find that they are still charged interest on those same

purchases.

       7.      Capital One affirmatively misrepresents and omits in its contracts with consumers

that they may be forced to pay interest on new purchases that are paid in full by the statement

payment deadline. Capital One’s contracts and disclosures state, and lead reasonable consumers

like Plaintiffs to believe, that consumers who pay off new purchases in full by the due date for

the billing cycle will not be charged interest on such purchases.

       8.      Plaintiffs and members of the class were improperly charged interest on amounts

that were fully paid by the statement due date, contrary to their reasonable expectations and the

express terms of Capital One’s contract with consumers.

       9.      This practice is not only a breach of contract, it is also unfair and deceptive.

       10.     Plaintiffs and other Capital One customers have been injured by Capital One’s

practices. On behalf of themselves and the putative class, Plaintiffs seek damages and restitution

for Capital One’s breach of contract. Additionally, Plaintiffs seek an injunction on behalf of the

general public to prevent Capital One from continuing to engage in its illegal practices.




                                                  2
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 3 of 27 PageID# 326



                                                 PARTIES

        11.      Plaintiff, Susan Dress, is a citizen and resident of the State of Massachusetts and

has had a credit card with Capital One at all times material hereto.

        12.      Plaintiff, Amy Edwards, is a citizen and resident of the State of California and has

had a credit card with Capital One at all times material hereto.

        13.      Plaintiff, Stephanie Barnett, is a citizen and resident of the State of California and

has had a credit card with Capital One at all times material hereto.

        14.      Defendant Capital One is a federal bank headquartered in McLean, Virginia.

Capital One is the fourth largest credit card issuer in the United States and has approximately

$91 billion in outstanding credit card loans to consumers. 1


                                      JURISDICTION AND VENUE

        15.      This Court has original jurisdiction pursuant to the Class Action Fairness Act of

2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has original jurisdiction because

the aggregate claims of the putative class members exceed $5 million, exclusive of interest and

costs, and at least one of the members of the proposed classes is a citizen of a different state than

Capital One.

        16.      This Court has personal jurisdiction over the Defendant because Capital One is

headquartered in this District and the claims herein arose from business transactions of Capital

One in this District.

        17.      Venue is likewise proper in this district pursuant to 28 U.S.C. § 1391 because

Capital One is headquartered in this District and because a substantial part of the events giving

rise to Plaintiffs’ claims occurred within this District.


                                     FACTUAL ALLEGATIONS

1
 Robert Harrow, Largest U.S. Credit Card Issuers: 2017 Market Share Report, ValuePenguin (Jun. 27, 2017),
https://www.valuepenguin.com/largest-credit-card-issuers.


                                                      3
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 4 of 27 PageID# 327



       A.      Capital One’s Contract Promises Consumers No Interest on Amounts that
               are Paid In Full by the Billing Cycle Due Date

       18.     American consumers understand that when they use their credit card to make a

purchase, interest will not be assessed on that new purchase if they pay it off in full by the

payment deadline of the billing cycle in which the purchase occurs. Indeed, consumers are

accustomed to—and indeed almost all major credit cards offer—a “grace period” for consumers

to pay off new charges before they are assessed interest.

       19.     Like other credit card issuers, Capital One expressly promises consumers they

will receive an interest-free grace period on all purchases, so long as those purchases are paid off

before the end of the monthly grace period.
       20.     Capital One’s Credit Card Agreement specifically promised Plaintiffs and other

class members an interest-free grace period on their purchases:

               We will charge Interest Charges and Fees to your Account as
               disclosed on your Statement and other Truth-in-Lending
               Disclosures. In general, Interest Charges begin to accrue from the
               day a transaction occurs. However, we will not charge
               you interest on any new transactions...if you paid the total
               balance across all Segments of your Account in full by the due
               date on your Statement each month.

Ex. A (Plaintiff Dress Agreement), at 3 (emphasis added).


       21.     Thus, pursuant to the Credit Card Agreement, Capital One may not charge interest

on purchase balances that the customer pays in full before the statement due date.

       22.     Capital One reiterates its promise not to charge interest during the grace period on

the back of its monthly credit card statements. The disclosure on the back of the statements reads

as follows:
                How can I Avoid Paying Interest Charges? If you pay your
               statement's New Balance in full by the due date, we will not
               charge you interest on any new transactions that post to the
               purchase segment.

               […]


                                                  4
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 5 of 27 PageID# 328




               How is the Interest Charge applied? Interest Charges accrue from
               the date of the transaction or the first day of the Billing
               Cycle. Interest Charges accrue on every unpaid amount until it
               is paid in full. This means you may owe Interest Charges even if
               you pay the entire New Balance for one Billing Cycle, but did not
               do so the previous Billing Cycle.

Ex. B (Plaintiff Dress’ Monthly Statement) (emphasis added).

       23.     Together, Capital One’s disclosures to consumers make clear that new purchases

will not be charged interest if those new purchases are paid off by the billing cycle’s due date.

       24.     But Capital One does not honor this promise to consumers. Instead,

Capital One provides no grace period on new purchases paid in full by the billing cycle’s due

date, simply because other, prior purchases were not paid off in full in the past. Capital One fails
to disclose this practice in any of its customer agreements.


       B.      Capital One’s Actual Practice

       25.     If a consumer makes a $100 purchase on her Capital One credit card, and she pays

off that entire balance by the due date of her next statement, she will pay no interest on that

purchase because of the grace period promised by Capital One. Indeed, if she pays her statement

balance in full every month, she will enjoy an interest-free grace period on all her purchases and

never pay interest charges.

       26.     But if, during one month, she does not pay her statement balance in full, she is in

for an unpleasant surprise.

       27.     Here’s how Capital One's undisclosed practice actually works. Without notifying

consumers, Capital One eliminates the grace period for all new purchases if a consumer does not

pay off her entire statement balance in a given month. If a consumer leaves even $1 on her

account balance after a billing period due date, Capital One eliminates the grace period for all

subsequent new purchases—even for new purchases fully paid off by the next billing cycle’s due




                                                  5
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 6 of 27 PageID# 329




date. Significantly, in connection with this lawsuit, Capital One has admitted that it calculates

and charges interest in this fashion. See Declaration of Kristen Chapman in Support of Capital

One’s Motion to Dismiss (Dkt. #34-1), at ¶¶ 10-14.

       28.     In other words, with a Capital One card, keeping a balance into the next billing

cycle means there is no grace period on your new purchases during that cycle.

But Capital One never informs consumers of this. In fact, Capital One affirmatively represents

the opposite—that it will not charge interest on new transactions if a consumer pays their

statement in full for the month by the due date, and that it will only charge interest on “unpaid

amounts.”


       C.      There is Significant Confusion Among Capital One’s Customers

       29.     There is virtually no way for accountholders to uncover this reality, without

advanced accounting skills. That is because interest charges and calculations are performed

behind the scenes, with very little indication of how the calculations are performed on the

statements issued by Capital One.

       30.     Capital One is well aware that consumers do not understand the complexity of its

machinations, and cannot figure them out from card statements, and yet it still issued confusing

and ambiguous disclosures on its grace period policy.
       31.     This is true even though the Consumer Financial Protection Bureau (“CFPB”) has

warned that consumers are confused by practices just like the one Capital One uses:


               Regaining a grace period is another source of complexity as
               “trailing interest” comes into play. Trailing interest occurs when
               customers are assessed interest between the beginning of the
               billing cycle and the date on which they make payment in full. For
               consumers who pay their credit card balance in full each month,
               the grace period is a very simple concept to understand: they
               simply need to know when they must make payment to avoid an
               assessment of interest. But for consumers who revolve their
               balance, it is uncertain whether they understand that – unlike
               transactors -- they will be assessed interest on the unpaid balance


                                                 6
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 7 of 27 PageID# 330



                from the beginning of the billing cycle and on new purchases
                made in the billing cycle and future billing cycles from the
                moment of a purchase until the consumer qualifies for the
                grace period again. And for consumers seeking to pay off their
                balance, it is unclear if they understand the potential for trailing
                interest. Disclosing these complexities in a clear manner is quite
                challenging. 2

        32.     Indeed, the CFPB has received numerous complaints from Capital One customers

who had no idea they would not receive a grace period on new purchases even if they pay off

their balance in full by the due date, merely because of a prior unpaid balance. The following

excerpts from consumers’ complaints to the CFPB illustrate the yawning gap between Capital

One’s policies and consumers’ understanding of Capital One’s policies:


                I have a Capital One credit card. I paid off my entire monthly
                balance prior to the due date, yet I was hit with an interest charge.
                The company said it was practice for interest to be charged
                unless the card balance was paid off for two consecutive
                months. It doesn't seem appropriate to be charged interest on top
                of prior principal and interest after the card was paid off during the
                current cycle.

                ...

                I paid my balance in full last month, yet was charged interest
                because I did not pay the balance the month before. It was
                explained that even though I was already charged interest on the
                previous months charges, and then paid the account balance prior
                to the due date as it was billed, I was being penalized for not
                paying it off the month before and that the Capital One cards are
                not like other cards, in that the only way to avoid interest is to
                pay it off each and every month. Again, I paid the balance in full
                prior to the due date. Also, when asking that the XXXX-dollars
                and some change be waived as a courtesy, I was advised that there
                were currently no offers to waive the fee.

                ...



2
 Consumer Financial Protection Bureau, “CARD Act Report: A review of the impact of the CARD Act on the
consumer credit card market,” Oct. 1, 2013, p. 84 available at
https://files.consumerfinance.gov/f/201309_cfpb_card-act-report.pdf .


                                                     7
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 8 of 27 PageID# 331



            I was charged interest on purchases for a credit card that had been
            paid in full the prior month. When I called to find out why I was
            charged interest, I was told that the interest was residual interest
            and unless I paid my account in full 2 months in a row, there
            would be residual interest. I asked them to explain to me what
            purchases had residual interest and they could not explain it.

            …

            Capital One Credit Card charged me an extra {$73.00} despite the
            fact that I paid all the balance on credit card bill in full before due
            date.

            …

            Me my wife have had a XXXX XXXX XXXX XXXX XXXX
            credit card for years. ( XX/XX/XXXX ). Account kept in good
            standing with no late payments. Capital One acquired all of these
            accounts so everything migrated from XXXX XXXX XXXX to
            Capital One. 1st billing cycle with Capital One ran from
            XX/XX/XXXX-XX/XX/XXXX. Previous new balance was
            {$3400.00} and payments/credits were {$3500.00} ( more than
            prior carry over balance ). There were NO carry over interest
            charges or fees. Charges totaled {$6000.00} leaving a New
            Balance forward of {$5900.00} to START the 2nd billing cycle.
            2nd billing cycle ( XX/XX/XXXX-XX/XX/XXXX ) with Previous
            balance the same as balance forward from 1st billing cycle XXXX
            {$5900.00} XXXX. During this billing cycle payments/credits
            equaled {$4100.00} which was less than the previous carry over
            balance so I fully expected to incur interest charges. These totaled
            {$52.00} and posted to my card on XX/XX/XXXX. Charges this
            cycle equaled {$2600.00} leaving my NEW BALANCE
            FORWARD of {$4500.00}. This balance forward was effective
            XX/XX/XXXX. 3rd billing cycle XX/XX/XXXX-XX/XX/XXXX
            with a starting balance forward of {$4500.00}. THIS CYCLE I
            HAD PAYMENTS/CREDITS OF {$7000.00} which was
            {$2400.00} MORE THAN THE PREVIOUS BALANCE
            FORWARD. I was charged {$45.00} in interest charges on
            XX/XX/XXXX even though I had paid the previous statement new
            balance and {$2400.00} over and above the previous balance.
            Charges for this period were {$3600.00} to leave a NEW
            BALANCE FORWARD of {$1100.00}. The entire time the
            XXXX XXXX XXXX card was in effect, as long as at least the
            balance forward from the previous statement was paid in full, new
            purchases had the benefit of the new purchase grace period. The
            above scenario NEVER OCCURRED with XXXX XXXX XXXX.
            I called Capital One thinking it was an error on their end since I


                                               8
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 9 of 27 PageID# 332



            had paid the entire previous months balance plus almost
            {$2500.00} to offset the current months charges. CSR advised
            that that if the grace period is not meet for one month, even if
            you pay the balance the next month, they still calculate interest
            on new purchases. This is not ethical or fair. In fact it is
            predatory. I requested to speak to a supervisor. I was given the
            same scripted explanation which besides being unfair and
            predatory, it also just does not make sense in any way other than a
            way for them to extort additional interest while ignoring the fact
            that in the course of making payments the previous months balance
            was satisfied in full. I then requested for the interest to be waived.
            The supervisor told me she looked and said I " did not qualify for
            an interest waiver ''. I asked her why and she said " you just didn't
            qualify ''. Having never been in default, been a long term customer,
            have NEVER had any fees waived in the past and with the amount
            I use this card for ( $ XXXX+ annually ) I would think I would be
            a preferred customer but that is their " policy ''. I think there has to
            be some sort of law or statute that protects consumers from this
            type of misleading and predatory application of payments. Capital
            One is intentionally applying payments in a way to take
            advantage of consumers to extort additional interest when in
            reality the previous balance was actually paid in full meaning
            new purchases should NOT be subject to interest charges
            because the new purchases are not being given the agreed upon
            grace period for new purchases that is part of credit card
            terms of agreement. … I suggest a class action suit should be
            considered against Capital One for its misleading and
            predatory practices against consumers.

            …

            Most of the time I pay off the whole amount each month. This
            summer I paid off only a portion, and - of course - expected some
            interest charge on the remaining balance. When I got the next two
            statements I was shocked to see that, even when my balance was
            negative ( i.e. paid off current amount due and had a credit for a
            returned item ) I was still charged interest. When I complained to
            to Capital was One I was told that this is their " policy '' - that
            whenever an amount is outstanding - the company charges interest
            for two consecutive months. My question is - on what? Why is
            such an abusive policy allowed here? I was informed that this is
            how it always has been that way - amazingly enough, it is true. I
            reviewed past statements and discovered that I do occasionally pay
            interest - on NO BALANCE due. ( statements attached ) This
            abusive " policy '' needs to be challenged. No other of my credit
            card companies employs such an abusive practice. " Banking re-



                                               9
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 10 of 27 PageID# 333



            imagined '' indeed! Thank you for your help in this matter. "
            XXXX XXXX

            …

            XXXX/XXXX Capital One Statement balance is XXXX
            XX/XX/2018 I took part in a Capital One Promotion to transfer a
            balance from a credit card to Capital One ( no transfer fees ). I
            wrote a check for {$8000.00}. XX/XX/XXXX, I paid my previous
            statement balance ON TIME and in FULL XXXX XXXX/XXXX
            statement shows charge of XXXX ( transfer ), regular charge of
            {$39.00}, and interest of XXXX. Total statement balance XXXX
            XX/XX/XXXX Paid FULL and ON TIME amount XXXX
            XXXX/XXXX statement and payment XXXX had an XXXX
            credit of XXXX and regular charges of XXXX. PLUS interest
            charges of XXXX. I called to explain that I wasn't subject to
            interest because I had paid balance in full. They explained that they
            apply the payment to higher interest rate items first. However, they
            are including the new purchases as 'higher interest rate ' when, in
            fact a new purchase is 'no interest ' if it is paid in full before the 30
            days. So I continue to have a balance on this 'low interest rate '
            transfer even though I continue to pay my bill in full. THIS IS
            ILLEGAL!

            …

            On XX/XX/XXXX, I paid off the stated balances on their website
            for my three credit cards with Capital One. The due date for
            payment was XX/XX/XXXX. On XX/XX/XXXX, I was charged
            additional interest on all three accounts. Specifically, I paid
            {$2800.00} on XX/XX/XXXX and was charged {$37.00} on
            XX/XX/XXXX. I paid {$3400.00} on XX/XX/XXXX and was
            charged {$57.00} on XX/XX/XXXX. I paid {$1300.00} on
            XX/XX/XXXX and was charged {$21.00} on XX/XX/XXXX. I
            called on XX/XX/XXXX to customer service to ask why I was
            charged interest on a balance already paid and got some lame
            explanation which basically amounted to " that's the way they do
            things here ''. I asked to speak to a manager who basically said it
            was my fault for not calling them for a pay off so they could
            calculate the remaining interest. I asked her if that instruction was
            on the website and she said " no ''. I asked her if there was
            instruction on the statement and she said : " probably on the back ''
            then I informed her I could not know that because I do not get
            paper statements. I asked her if she thought it was fair to charge
            interest on something you already paid off and she said " it's our
            policy '' and when I asked her why the website does not reflect to
            the XXXX what is owed [ including interest ] in the " current


                                               10
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 11 of 27 PageID# 334



            balance '' box she said " that is something we are trying to correct
            ''. Please help! I have paid so much money to be debt free and now
            they do this!

            …

            On XX/XX/XXXX18, I paid off the entire balance of my Capital
            One Visa card in the amount of {$7600.00}. I made my payment
            before the due date of XX/XX/XXXX18. On 1XX/XX/XXXX18, I
            received a bill from Capital One for {$93.00} for more interest. I
            called and spoke to a representative and a supervisor on
            1XX/XX/XXXX18 regarding this additional interest. I explained
            that I was previously a party to a class action lawsuit against
            another credit card company regarding this practice in which the
            court ruled against the credit card company. Since that time, I have
            seen several news stories reporting that this practice was illegal.
            Capital One refused to take this interest charge off of my bill, so I
            advised them that I would be filing a complaint.

            …


            Due to unfortunate circumstances, I missed a payment on my
            Capital One credit card ( didnt pay in full ; I pay half out of each
            paycheck ). I made up for it, and paid more than what I owed.
            However, I was informed that even though I was paid up, I get
            charged 2 months of interest because of a rule break that doesnt
            give me a grace period anymore. At no point on my bill does it say
            this. I get paying the first missed payment interest. But late
            payments are charged XXXX. I have been charged over 60 dollars
            in interest between the 2 months. Im not a bad customer that is
            constantly late. I pay on time. I called to have the second charge
            removed since on no where on my agreement does it say they can
            continually charge me interest on my purchases until the 3rd month
            if I didnt pay my balance in full. It says only on the missed
            balance, which I paid off. I contacted them to see if they could
            forgive the unnecessary interest charge on a balance I paid in full,
            and they said there was nothing they can do about it. I asked for a
            supervisor, and she said the same thing.

            …

            Paid off {$2500.00} balance in full by due date. Next statement
            had interest charge of {$48.00}. I called to ask for it waived and
            they refused. I have NEVER had an interest fees waived on this
            account in the 3 years I had it. I was never late and they are
            retaliating against me for paying off the balance. Today,


                                             11
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 12 of 27 PageID# 335



            XX/XX/18 I called and closed the account and refused to make
            interest payment of {$48.00}. They threatened me with collections
            if not paid. I know you can not charge interest on interest or report
            late payment for interest only balance. I will not pay the remaining
            balance.

            …

            I have a Capital One Credit card, which I've always paid in full
            each month for years, never missing a single payment. Last month
            I missed paying it off in full by 2 days and the payment ( paid
            online ) took another 1-2 days to post. I was charged both a late fee
            ( {$25.00} ) and interest charges ( {$86.00} ). They initially
            waived the {$25.00} late fee and reversed {$50.00} dollars in
            interest charges. The following month, despite paying my entire
            balance in-full again and on time, I was charged another {$77.00}
            in interest. They refused to waive any additional charges indicating
            I was charged interest because I missed paying my balance off in
            full the previous month. Bear in mind, no one explained there
            would be additional charges, when I called last month. Furious, I
            immediately requested that they close out my account. I have
            {$44.00} dollars in rewards that I have not posted back to my
            account. Unless fees are waived in-full, I will never again due
            business with Capital One.

            …

            I have capital one silver credit card and I paid in full balnance on
            du date. They charge {$110.00} on XX/XX/2018 and again on
            XX/XX/2018 {$36.00} even I paid full balance before due date. I
            called and request to rmove interst charges and they refuse to do
            so. I believe this is rip off and custmor service is bad. Do not like
            to talk. I request is anything you can do? XXXX XXXX

            …

            Last month I paid off my entire balance on my Capital One credit
            card. At the time, the balance reflected on the Capital One website
            was {$2400.00}. I paid the entire balance on XX/XX/XXXX. A
            full 10 days later I was still charged {$31.00} for interest. This was
            not reflected anywhere on the website statement at the time that I
            had paid my balance. I did call Capital One to let them know this
            and requested a credit of {$31.00}. They refused stating that this
            was interest already accrued. However, I stated to them that this
            should then be reflected on their website for pay off. The associate
            agreed that this was a flaw on their website and that he would
            mention this to senior management. The call was escalated.


                                              12
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 13 of 27 PageID# 336



            However, the second individual also refused to credit the
            {$31.00}.

            …

            As of XX/XX/XXXX I had a credit card balance of {$810.00}. I
            made a payment of {$810.00} on XX/XX/XXXX and as far as I
            was concerned, I thought I had paid off my total balance. On
            XX/XX/XXXX I received a text message from Capital One stating
            that I had a new balance due of {$6.00}. When I opened the
            Capital One application on my phone I saw that the balance was
            due to interest. I called Capital One that day and asked why I had
            interest charges when I had paid off my balance on
            XX/XX/XXXX. The woman stated that interest is accumulated
            every day even though I have a {$0.00} balance. I questioned that,
            telling her that it's not right that they do that. She then put me on a
            brief hold and when she came back she said that in order for no
            interest to be added, I must pay off the total balance in two
            consecutive months. I don't understand how interest can be accrued
            when I have a {$0.00} balance. She continued to say the same
            thing over and over. I ended up ending the conversation with her
            because I was getting no where. My payment date for this balance
            is XX/XX/XXXX and I refuse to pay this. I am now concerned
            they are going to charge a late fee when I do not pay this and I
            would like this taken care of.

            …

            My Capital One Credit card cycle runs from the XX/XX/XXXX of
            each month. This past month, XX/XX/XXXX- XX/XX/XXXX, I
            made a payment of {$250.00} on XX/XX/XXXX and paid the full
            amount left on the credit card ( {$6900.00} ) which made the card
            have a {$0.00} balance. I then received an email stating that the
            amount owed was {$110.00} which was the interest charge for the
            month of XX/XX/XXXX. The account was at a zero balance and
            was paid before the statement cycle ended and I should have not
            been charged any interest on the account. I spoke with a customer
            representative for the company ( the representatives are located in
            the XXXX ) and he informed me that I had to have {$0.00}
            balance for two months in order to not get charged any more. They
            would not reverse the interest of {$110.00} and told me I must
            make the payment, which I reluctantly had to do because I did not
            want to have to pay interest next month on the interest for the
            previous month. This is a deceptive practice by Capital One and
            their credit card company. Even though I was told I would not
            have to pay anything the following month, I am afraid they will
            charge me interest again on the interest I already paid.


                                              13
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 14 of 27 PageID# 337



                 …

                 I had account with Capital One for over 15 years, and I always
                 paid my balance in full at the end of the month This year my
                 family member was in the hospital and I missed the
                 XX/XX/XXXX payment. Next month, my daughter promised to
                 pay but forgot to do so, so there was a late fee and interest on the
                 statement. I paid it all in full, and even pay extra, so the balance
                 went to a negative number, however, at the end of the month I
                 received another statement with more interest charge! When I
                 called, the representative told me that it takes " few months '' to
                 clear the interest even when the balance went back to 0. Is this
                 even legal? He refused to cooperate and I had to go through the
                 trouble of reassigning the automatic payments to a different card,
                 and closed the account through the automatic system. However, I
                 still believe that the extra interest shall be refunded to me.

                 …

                 I had a " New Balance '' on a Capital One Platinum Credit card of
                 {$340.00}. I paid {$380.00} in two payments before the due date
                 of XX/XX/2018. I was charged interest on the New Balance
                 despite the language on the credit card agreement which states that
                 if the New Balance is paid before the due date, no interest will be
                 charged. I called the credit card company but they refused my
                 claim. I paid the balance on the account and closed the account.
                 However, I feel the practice of the credit card company is illegal
                 and is not typical of the other credit card companies I do business
                 with.

                 …

                 I've paid off my balance but I still get charged interest. When I
                 called in on XX/XX/XXXX, both agents told me that in order to
                 avoid interest charges moving forward, I need to pay off my
                 balance which I assured them that I would. I did that and still got
                 charged interest. 3

        33.      In recognition that eliminating the grace period on new purchases based on a

prior unpaid balance is a counterintuitive concept for most consumers, other credit card issuers

3
  Complaints were taken from the CFPB’s Consumer Complaint Database, available at
https://www.consumerfinance.gov/data-research/consumer-complaints/ . The CFPB describes its database as
follows: “Each week we send thousands of consumers’ complaints about financial products and services to
companies for response. Those complaints are published here after the company responds or after 15 days,
whichever comes first. By adding their voice, consumers help improve the financial marketplace.” Emphasis was
added to the complaints above.


                                                      14
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 15 of 27 PageID# 338




carefully word their agreements with consumers so as to clearly disclose the process. For

example, Citibank explicitly says:

               To get a grace period on purchases, you must pay the New Balance
               by the payment due date every billing cycle. If you do not, you will
               not get a grace period until you pay the New Balance for two
               billing cycles in a row.


       34.     In other words, Citibank chooses to tell its customers in plain English how the

grace period works for new purchases. Capital One, on the other hand, obscures the grace period

mechanism for new purchases behind, at best, confusing disclosures that nowhere clearly state

that consumers lose the grace period on all future transactions merely because of a prior unpaid

balance. One customer’s complaint to the CFPB – enumerated more fully – is worth repeating:

“No other of my credit card companies employs such an abusive practice. ‘Banking re-imagined’

indeed!”

       35.     Capital One itself knows how to state its true practice is plain English: when

Plaintiff Dress’s husband called the customer service line to complain about his interest charges,

the customer service representative told him that he would get no grace period unless he paid his

full statement balance for two months straight. No similarly plan statement of Capital One’s true

practice ever made its way into its written disclosures.

       36.     In sum, Capital One is not authorized by contract to charge interest on amounts

that are paid in full by the statement due date, but it has done so and continues to do so.


       D.      The Named Plaintiffs Were Unlawfully Charged Interest on New Purchases
               That Were Paid in Full During the Billing Cycle They Were Made
                       1. Plaintiff Dress’s Experience

       37.     Mrs. Dress works as a lead associate at Petsmart in Leominster, Massachusetts,

 and her husband presently lives on a fixed income from social security disability insurance.

       38.     About nine years ago, Plaintiff Dress opened a credit card account with Capital

 One to improve her credit.


                                                 15
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 16 of 27 PageID# 339




       39.     That credit card came with an annual fee and no rewards, so about a year ago,

 Mrs. Dress requested a credit card with no annual fee and a rewards program from Capital One.

       40.     Capital One provided Mrs. Dress with an “upgraded” Quicksilver Platinum

 MasterCard credit card with these features.

       41.     Mrs. Dress’s credit card agreement specifically promised an interest-free grace

 period on all new purchases paid in full by the billing cycle’s due date. See Exhibit A.

       42.     The monthly credit card statements that Mrs. Dress received reaffirmed Capital

 One’s equipment to not charge interest during the grace period on new purchases. See Exhibit

 B.

       43.     On November 9 and November 17, 2017, Plaintiff Dress made two new

 purchases on her Capital One credit card in the amounts of $30 and $0.99, respectively. Her

 credit card billing cycle ended on November 25, 2017, and Capital One issued a bank statement

 specifying the due date for payments as December 22, 2017.

       44.     Plaintiff Dress paid her entire statement balance, which included the new

 purchases totaling $30.99 and a prior balance, on or prior to the due date of December 22, 2017.

       45.     However, without Dress’ knowledge, Capital One had not given her a grace

 period on her new purchases, even though she paid them in full by the billing cycle’s due date,

 and in fact had charged interest on those purchases.

                      2. Plaintiff Edwards’ Experience

       46.     Plaintiff Edwards opened a credit card with Capital One in 2014.

       47.     Plaintiff Edwards’ credit card agreement specifically promised an interest-free

grace period on all new purchases paid in full by the billing cycle’s due date. See Exhibit C.

       48.     The monthly credit card statements that Plaintiff Edwards received reaffirmed

 Capital One’s equipment to not charge interest during the grace period on new purchases. See

 Exhibit D.

       49.     During November and December 2017, Plaintiff Edwards made new purchases

 on her Capital One credit card in the amount of $204.57. Her credit card billing cycle ended on


                                                16
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 17 of 27 PageID# 340




 December 20, 2017, and Capital One issued a bank statement specifying the due date for

 payments as January 17, 2018.

       50.     Plaintiff Edwards paid her entire statement balance, which included the new

 purchases totaling $204.57 and a prior balance, on or prior to the due date of January 17, 2018.

       51.     However, without Plaintiff Edwards’ knowledge, Capital One had not given her a

 grace period on her new purchases, even though she paid them in full by the billing cycle’s due

 date, and in fact had charged interest on those purchases.

                       3. Plaintiff Barnett’s Experience

       52.     About five years ago, Plaintiff Barnett opened a credit card with Capital One to

improve her credit. She selected Capital One because, at the time, they sent her a promotional

offer in the mail for a credit card with terms that appeared reasonable.

       53.     Plaintiff Barnett’s credit card agreement specifically promised an interest-free

grace period on all new purchases paid in full by the billing cycle’s due date. See Exhibit E.

       54.     The monthly credit card statements that Ms. Barnett received reaffirmed Capital

One’s commitment to not charge interest during the grace period on new purchases. See Exhibit

F.

       55.     On February 19, 20, 23, and 26, 2018 as well as on March 2, 7, and 11, 2018,

Plaintiff Barnett made a total of seven new purchases, totaling $227.06. Her credit card billing

cycle ended on March 15, 2018, and Capital One issued statements specifying the due date for

payments as April 12, 2018.

       56.     Plaintiff Barnett paid more than her entire statement balance, which included the

new purchases totaling $227.06 and a prior balance, on or prior to the due date of April 12, 2018.

       57.     However, without Plaintiff Barnett’s knowledge, Capital One had not given her a

grace period on her new purchases, even though she paid them in full by the billing cycle’s due

date, and in fact had charged interest on those purchases.

       58.     After receiving her April statement that showed an interest charge of $43.27, Ms.

Barnett immediately called Capital One to question the charge. The customer service


                                                17
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 18 of 27 PageID# 341




representative was unable to explain how the charge was calculated, nor the basis for doing so.

Rather, the representative threatened Plaintiff Barnett with collections if she did not pay it off,

leaving her feeling intimidated. Since that time, Plaintiff Barnett has always paid her entire

statement balance every billing cycle and periodically even makes more than one payment per

cycle out of fear of being charged unlawful and incomprehensible interest.

                                     CLASS ALLEGATIONS

       59.     Plaintiffs bring this action on behalf of herself and all others similarly situated

pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the numerosity,

commonality, typicality, adequacy, predominance and superiority requirements of Rule 23. The

proposed Nationwide Class is defined as:

               All Capital One credit card account holders who were charged
               interest on new purchases that were paid in full before the due date
               of the billing cycle in which they were made.
The proposed Massachusetts Subclass is defined as follows:

               All Capital One credit card account holders in Massachusetts who
               were charged interest on new purchases that were paid in full
               before the due date of the billing cycle in which they were made.
 The proposed California Subclass is defined as follows:

               All Capital One credit card account holders in California who were
               charged interest on new purchases that were paid in full before the
               due date of the billing cycle in which they were made.
All of the classes are collectively referred to as the “Classes.”

      60.      Plaintiffs bring this action on her own behalf and on behalf of all others similarly

situated pursuant to Fed. R. Civ. P. 23. Excluded from the Classes are Capital One, its

subsidiaries and affiliates, its officers, directors and member of their immediate families and any

entity in which defendant has a controlling interest, the legal representatives, heirs, successors or

assigns of any such excluded party, the judicial officer(s) to whom this action is assigned, and

the members of their immediate families.

      61.       Plaintiffs reserve the right to modify or amend the definitions of the proposed


                                                  18
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 19 of 27 PageID# 342




Classes if necessary before this Court determines whether certification is appropriate.

      62.      This case is properly brought as a class action under Fed. R. Civ. P. 23(a) and

(b)(3), and all requirements therein are met for the reasons set forth in the following paragraphs.

      63.      Numerosity under Fed. R. Civ. P. 23(a)(1). The members of the Classes are so

numerous that separate joinder of each member is impracticable. Upon information and belief,

and subject to class discovery, the Classes consist of thousands of members or more, the identity

of whom are within the exclusive knowledge of and can be ascertained only by resort to Capital

One’s records. Capital One has the administrative capability through its computer systems and

other records to identify all members of the Classes and the amount of interest paid by each

Class member, and such specific information is not otherwise available to Plaintiffs.
       64.     Commonality under Fed. R. Civ. P. 23(a)(2). There are numerous questions of

law and fact common to the Classes relating to Capital One’s business practices challenged

herein, and those common questions predominate over any questions affecting only individual

Class members. The common questions include, but are not limited to:

               a)      Whether Capital One improperly charged interest on new purchases that

       were paid in full before the due date;

               b)      Whether Capital One improperly charged interest before they were

       contractually authorized to do so;

               c)      Whether Capital One abused its contractual discretion to charge interest on

       amounts that were paid in full before the due date;

               d)      Whether Capital One developed and engaged in unlawful practices that

       mischaracterized or concealed its true practices as they pertain to charging interest on

       amounts that were paid in full before the due date; and

               e)      Whether Plaintiffs and other members of the Classes have sustained

       damages as a result of Capital One’s assessment and collection of interest charges on

       transactions from the day they were made and the proper measure of damages.




                                                19
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 20 of 27 PageID# 343




       65.     Typicality under Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the

claims of the other Class members in that they arise out of the same wrongful business practice

by Capital One, as described herein.

       66.     Adequacy of Representation under Fed. R. Civ. P. 23(a)(4). Plaintiffs are

adequate representatives of the Classes in that they have a Capital One credit card and have

suffered damages as a result of Capital One’s assessment and collection of improper interest

charges. In addition:

               a)       Plaintiffs are committed to the vigorous prosecution of this action on

       behalf of themselves and all others similarly situated and have retained competent

       counsel experienced in the prosecution of class actions and, in particular, class actions on

       behalf of consumers against financial institutions;

               b)       There is no hostility of interest between Plaintiffs and the unnamed Class

       members;

               c)       Plaintiffs anticipate no difficulty in the management of this litigation as a

       class action; and

               d)       Plaintiffs’ legal counsel have the financial and legal resources to meet the

       substantial costs and legal issues associated with this type of litigation.
       67.     Predominance under Fed. R. Civ. P. 23(b)(3). The questions of law and fact

common to the Class as set forth in the “commonality” allegation above predominate over any

individual issues. As such, the “commonality” allegations (paragraph 73 and subparts) are

restated and incorporated herein by reference.

       68.     Superiority under Fed. R. Civ. P. 23(b)(3). A class action is superior to other

available methods and highly desirable for the fair and efficient adjudication of this controversy.

Since the amount of each individual Class member’s claim is very small relative to the

complexity of the litigation and since the financial resources of Capital One are enormous, no

Class member could afford to seek legal redress individually for the claims alleged herein.

Therefore, absent a class action, the Class members will continue to suffer losses and Capital


                                                  20
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 21 of 27 PageID# 344




One’s misconduct will proceed without remedy. In addition, even if Class members themselves

could afford such individual litigation, the court system could not. Given the complex legal and

factual issues involved, individualized litigation would significantly increase the delay and

expense to all parties and to the Court. Individualized litigation would also create the potential

for inconsistent or contradictory rulings. By contrast, a class action presents far fewer

management difficulties, allows claims to be heard which might otherwise go unheard because of

the relative expense of bringing individual lawsuits, and provides the benefits of adjudication,

economies of scale and comprehensive supervision by a single court.

     69.        All conditions precedent to bringing this action have been satisfied and/or waived.

                                  FIRST CLAIM FOR RELIEF
                                      (Breach of Contract)
                                    (On Behalf of the Classes)
     70.        Plaintiffs incorporate the preceding allegations by reference as if fully set forth

herein.

     71.        Plaintiffs and the Classes formed a contract with Capital One. The terms of that

contract include the promises and affirmations of fact made by Capital One in the Credit Card

Agreement as described above.

     72.        Specifically, Capital One customers were promised a grace period on new

purchases when they paid their purchase balances in full before the due date. They were also

promised that Capital One would only charge interest on “unpaid amounts.”

     73.        Capital One breached the express terms of the account documents by charging

interest to Plaintiffs and the Classes on new purchases that were paid in full before the due date.

     74.        No contract provision authorizes Capital One to charge interest on new purchases

that are paid in full before the due date.

     75.        Therefore, Capital One breached the terms of its account documents by charging

Plaintiffs and class members interest on amounts that were paid in full before their due date.




                                                  21
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 22 of 27 PageID# 345




    76.         Plaintiffs and members of the Classes have performed all, or substantially all, of

the obligations imposed on them under the contract.

          77.   Plaintiffs and members of the Classes have sustained damages as a result of

Capital One’s breach of the contract.

                               SECOND CLAIM FOR RELIEF
                   (Breach of the Covenant of Good Faith and Fair Dealing)
                                   (On Behalf of the Classes)
          78.   Plaintiffs incorporates the preceding allegations by reference as if fully set forth

herein.

          79.   Plaintiffs and the Classes formed a contract with Capital One. The terms of that

contract include the promises and affirmations of fact made by Capital One in the Credit Card

Agreement as described above.

          80.   Under the law of Virginia, good faith is an element of every contract pertaining to

the assessment of interest charges. Whether by common law or statute, all such contracts impose

upon each party a duty of good faith and fair dealing. Good faith and fair dealing, in connection

with executing contracts and discharging performance and other duties according to their terms,

means preserving the spirit – not merely the letter – of the bargain. Put differently, the parties to

a contract are mutually obligated to comply with the substance of their contract in addition to its

form. Evading the spirit of the bargain and abusing the power to specify terms constitute

examples of bad faith in the performance of contracts.

          81.   Subterfuge and evasion violate the obligation of good faith in performance even

when an actor believes their conduct to be justified. Bad faith may be overt or may consist of

inaction, and fair dealing may require more than honesty. Examples of bad faith are evasion of

the spirit of the bargain, willful rendering of imperfect performance, abuse of a power to specify

terms, and interference with or failure to cooperate in the other party’s performance.

          82.   Capital One has breached the covenant of good faith and fair dealing in the

contract through its policies and practices as alleged herein.



                                                  22
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 23 of 27 PageID# 346




       83.      Specifically, Capital One harms consumers by abusing its contractual discretion

to assess interest charges and to interpret certain contract provisions in a way in which no

reasonable consumer would anticipate.

       84.      Capital One uses its contractual discretion to cause consumers to pay interest on

amounts that were paid in full by the due date.

       85.      Plaintiffs and members of the Classes have performed all, or substantially all, of

the obligations imposed on them under the account documents.

       86.      Plaintiffs and members of the Classes have sustained damages as a result of

Capital One’s breach of the covenant of good faith and fair dealing.
                                THIRD CLAIM FOR RELIEF
                  (Violation of Massachusetts General Laws, Chapter 93A)
               (On Behalf of Plaintiff Dress and the Massachusetts Subclass)
       87.      Plaintiff Dress incorporates the preceding allegations by reference as if fully set

forth herein.

       88.      This cause of action is brought on behalf of Plaintiff Dress and members of the

Massachusetts Subclass pursuant to M.G.L. c. 93A §§ 2 and 9. M.G.L. c. 93A §2 provides that

“[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any

trade or commerce are hereby declared unlawful.” M.G.L. c. 93A § 9 permits any consumer

injured by a violation of M.G.L. c. 93A § 2 to bring a civil action, including a class action, for
damages and injunctive relief.

       89.      Plaintiff Dress is informed and believes, and based on such information and

belief, alleges that Capital One committed unfair and deceptive business acts and/or practices in

violation of M.G.L. c. 93A §§ 2 and 9.

       90.      Capital One has, at all material times, provided Plaintiff Dress and other members

of the Massachusetts Subclass a grace period to pay their credit card balances. This grace period

was promised to Plaintiff Dress and other members of the Massachusetts Subclass in both their

Capital One Credit Card Agreement and in the disclosures on the back of their monthly

statements. But unlike other major credit card companies, Capital One fails to tell consumers


                                                  23
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 24 of 27 PageID# 347




they can lose their grace period on all future transactions by failing to pay off their balance in full

in a prior month. As a result, and contrary to Capital One’s representations, Plaintiff Dress and

other members of the Massachusetts Subclass were charged interest on new purchases that were

paid in full by the due date.

       91.     These acts and practices are unfair and deceptive in material respects, offend

public policy, are immoral, unethical, oppressive and unscrupulous and violate 940 C.M.R. 3.05

and M.G.L. c. 93A § 2.

       92.     As a direct and proximate result of Capital One’s unfair and deceptive acts and

practices, Plaintiff Dress and other members of the Massachusetts Subclass have suffered injury

by incurring interest charges for credit card balances that were paid in full by their due date.

       93.     Plaintiff Dress and other members of the Massachusetts Subclass would not have

incurred these interest charges if Capital One’s acts and practices with regard to charging interest

on its customers’ credit card balances were not unfair and deceptive.

       94.     Plaintiff Dress made a demand for relief, in writing, to Capital One at least thirty

(30) days prior to filing this complaint, as required by M.G.L. c. 93A § 9. Plaintiff Dress has not

received a written tender of settlement that is reasonable in relation to the injury actually suffered

by Plaintiff Dress and the Massachusetts Subclass.

       95.     Based on the foregoing, Plaintiff Dress and the other members of the

Massachusetts Subclass are entitled to all remedies available pursuant to M.G.L c. 93A,

including, but not limited to, refunds, actual damages, or statutory damages in the amount of

twenty-five dollars per violation, whichever is greater, double or treble damages, attorneys’ fees

and other reasonable costs.

       96.     Pursuant to M.G.L. c. 231, § 6B, Plaintiff Dress and other members of the

Massachusetts Subclass are further entitled to pre-judgment interest as a direct and proximate

result of Capital One’s wrongful conduct. The amount of damages suffered as a result is a sum

certain and capable of calculation and Plaintiff Dress and other members of the Massachusetts

Subclass are entitled to interest in an amount according to proof.


                                                  24
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 25 of 27 PageID# 348



                              FOURTH CLAIM FOR RELIEF
          (Violation of the Unfair Competition Law, Cal. Bus. & Prof. Code § 17200
                                      Fraudulent Prong)
          (On Behalf of Plaintiffs Barnett and Edwards and the California Subclass)
        97.     Plaintiffs Barnett and Edwards incorporate the preceding allegations by reference

as if fully set forth herein.

        98.     Capital One’s conduct described herein violates the Unfair Competition Law (the

“UCL”), codified at California Business and Professions Code section 17200, et seq.

        99.     Capital One’s conduct violates the UCL’s “fraudulent” prong by, among other

things, promising its credit card accountholders a grace period on new purchases but then

revoking the grace period and charging interest on new purchases because of a prior unpaid

balance. Capital One’s practice is likely to deceive, and did deceive, reasonable consumers,

including Plaintiffs Barnett and Edwards.

        100.    As a result of Capital One’s violations of the UCL’s “fraudulent” prong, Plaintiffs

Barnett and Edwards and members of the California Subclass have paid, and/or will continue to

pay, unlawful and unauthorized interest and thereby have suffered and will continue to suffer

actual damages.

        101.    Pursuant to California Business and Professions code section 17203, Plaintiffs

Barnett and Edwards and the California Subclass are therefore entitled to, among other things:

               a. An order requiring Capital One to cease the fraudulent acts alleged herein;

               b. Full restitution of all unauthorized interest charges as a result of the wrongs

                   alleged herein, pursuant to California Code of Civil Procedure section 384;

               c. Pre-judgment interest at the highest rate allowable by law; and

               d. Payment of their attorneys’ fees and costs pursuant to, among other things,

                   California Code of Civil Procedure section 1021.5.
                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs and the members of the Class demand a jury trial on all claims

so triable and judgment against Defendant as follows:



                                                 25
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 26 of 27 PageID# 349




       A.      An order certifying that this action may be maintained as a class action, that

Plaintiffs be appointed Class Representatives and Plaintiffs’ counsel be appointed Class Counsel;

       B.      Declaring that Defendant’s policies and practices to be wrongful, unfair, and

unconscionable;

       C.      Ordering Capital One to immediately cease the wrongful conduct set forth above

and enjoining Capital One from conducting business via the unlawful and unfair business acts

and practices complained of herein;

       D.      Restitution of all interest charges paid to Capital One by Plaintiffs and the Classes

as a result of the wrongs alleged herein in an amount to be determined at trial;

       E.      Actual and punitive damages in an amount to be determined at trial;

       F.      Pre-judgment interest at the maximum rate permitted by applicable law;

       G.      Costs and disbursements assessed by Plaintiffs in connection with this action,

including reasonable attorneys’ fees pursuant to applicable law;

       H.      Granting such other relief as the Court deems just and proper.
                                  DEMAND FOR JURY TRIAL

       Plaintiffs and all others similarly situated hereby demand trial by jury on all issues in this

complaint that are so triable as a matter of right.


Dated: April 24, 2019                          Respectfully submitted,

                                               /s/ Bernard J. DiMuro
                                               Bernard J. DiMuro
                                               Virginia Bar No. 18784
                                               DIMURO GINSBERG, PC
                                               1101 King Street, Suite 610
                                               Alexandria, Virginia 22314
                                               bdimuro@dimuro.com
                                               Tel: (703) 684-4333
                                               Fax: (703)548-3181

                                               Jeffrey Kaliel, Esq. (admitted pro hac vice)
                                               Sophia Gold, Esq. (admitted pro hac vice)
                                               KALIEL PLLC


                                                  26
Case 1:19-cv-00343-LO-IDD Document 43 Filed 04/24/19 Page 27 of 27 PageID# 350



                                    1875 Connecticut Avenue, NW, 10th Floor
                                    Washington, DC 2009
                                    Tel: (202) 350-4783
                                    jkaliel@kalielpllc.com
                                    sgold@kalielpllc.com

                                    Nicholas A. Migliaccio, Esq.*
                                    Jason S. Rathod, Esq.*
                                    MIGLIACCIO & RATHOD LLP
                                    412 H Street N.E., Ste. 302
                                    Washington, DC 20002
                                    Tel: (202) 470-3520
                                    nmigliaccio@classlawdc.com
                                    jrathod@classlawdc.com

                                    Patrick J. Sheehan*
                                    WHATLEY KALLAS, LLP
                                    60 State Street, 7th Floor
                                    Boston, MA 02109
                                    Tel: (617) 573-5118
                                    Fax: (617) 371-2950
                                    psheehan@whatleykallas.com

                                    James J. Pizzirusso*
                                    HAUSFELD
                                    1700 K St. NW, Suite 650
                                    Washington D.C. 20006
                                    jpizzirusso@hausfeld.com

                                    *Pro Hac Vice anticipated

                                    Attorneys for Plaintiffs
                                    and the Putative Classes




                                      27
